Citation Nr: 0516515	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-18 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether the appellant is the surviving spouse of the 
veteran for Department of Veterans Affairs (VA) benefits 
purposes.  

2.  Entitlement to service connection for the cause of the 
veteran's death, to include whether the appellant is a proper 
claimant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from September 1945 to July 
1946, and from October 1951 to May 1967.  He died in July 
1999.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of March 2002 rating decision and May 2003 
statement of the case of the Department of Veterans Affairs 
(VA), San Diego, California, Regional Office (RO).  In those 
decisions, the RO denied the appellant's claim for death 
benefits based in pertinent part upon a finding that the 
appellant could not be recognized as the surviving spouse of 
the veteran.  The RO also determined that service connection 
could not be established for the cause of the veteran's 
death.  

The threshold question that must be addressed in any claim 
for VA benefits is whether the claimant is a proper claimant 
for the benefit sought.  Here, the appellant seeks Dependency 
and Indemnity Compensation (DIC) benefits as the surviving 
spouse of the veteran.  If the appellant is not established 
as a proper claimant, the claim can proceed no further.  

As will be outlined in detail below, the Board finds as a 
matter of law that the appellant is not the surviving spouse 
of the veteran.  Furthermore, there has been received no 
evidence that would establish the appellant as a proper 
claimant for any other purpose, including as a guardian or 
custodian (i.e., reimbursement for burial expenses; death 
benefits for any lawful child of the veteran under the age of 
18; death benefits for any lawful child of the veteran found 
to be a helpless child).  Without a proper claimant as to the 
issue of service connection for the cause of the veteran's 
death, the Board has no other recourse but to dismiss that 
claim.  The claim will be dismissed, however, without 
prejudice to any other party who may in the future be 
established as a proper claimant.  

In February 2005, the appellant appeared at a hearing 
conducted at the RO before the undersigned Veterans Law 
Judge.  During the hearing, the appellant indicated that 
additional evidence would be forthcoming.  Based upon that 
representation, the record was held open for 60 days pending 
the submission of that additional evidence.  Additional 
evidence was submitted within the 60 day period, and the 
appellant waived initial RO consideration of that additional 
evidence.   The case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran and the appellant were married in March 1983.  

2.  The veteran and the appellant were divorced in November 
1998 and were never remarried.

3.  The veteran died in July 1999.

4.  The appellant filed a claim of entitlement to VA death 
benefits as the surviving spouse of the veteran in January 
2000.

5.  A claim of entitlement to service connection for the 
cause of the veteran's death has not been received from a 
proper claimant.  




CONCLUSIONS OF LAW

1.  The appellant does not meet the criteria for recognition 
as surviving spouse of the veteran for purposes of VA death 
benefits.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 
3.1(j), 3.50, 3.206 (2004).

2.  The criteria for dismissal without prejudice of the claim 
of entitlement to service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.3, 20.101, 20.301 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the appellant with a copy of the March 2002 
rating decision and the May 2003 statement of the case which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  The appellant was further 
notified of the information necessary to substantiate her 
claim by means of a September 2004 letter from the RO, and at 
her February 2005 hearing before the Board.  The appellant 
was advised that no evidence had been received indicating 
that the appellant remained married to the veteran after 
November 20, 1998, or that she was married to the veteran on 
the date of his death on July [redacted], 1999.  The May 2003 
statement of the case provided the appellant with notice of 
all the laws and regulations pertinent to her claim, 
including the law and implementing regulations of the VCAA.  

Lastly, in correspondence dated in September 2004, as well as 
the May 2003 statement of the case, the RO advised the 
appellant of VA's duties under the VCAA and the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to her claim, including which portion of 
the information and evidence was to be provided by the 
appellant and which portion VA would attempt to obtain on 
behalf of the appellant.  Quartuccio, 16 Vet. App. at 187.  
The VCAA notice advised the appellant of what the evidence 
must show to establish the appellant as a proper claimant for 
DIC benefits, and what the evidence must show to establish 
service connection for the cause of the veteran's death.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant in September 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
appellant.

The Board also acknowledges that the September 2004 VCAA 
notice contained no specific request for the appellant to 
provide any evidence in the appellant's possession that 
pertained to the claim or something to the effect that the 
appellant give VA everything she had that pertained to her 
claim.  38 C.F.R. § 3.159(b)(1) (2004).

A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).

The RO asked the appellant for all the information and 
evidence necessary to substantiate her claim-that is, 
evidence of the type that should be considered by VA in 
assessing her claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the appellant, and it would be legally proper to render 
a decision in the case without further notice under the 
regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

The appellant has not made the RO or the Board aware of any 
other evidence relevant to her appeal that needs to be 
obtained.  Following the hearing before the Board, she was 
given an opportunity to submit additional evidence, and she 
did so.  It does not appear that there are any additional 
pertinent records to be requested or obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Accordingly, the Board will proceed with appellate 
review.

Analysis

Whether the Appellant is the Surviving Spouse of the Veteran

The appellant seeks VA survivor benefits based upon her 
claimed status of "surviving spouse" of the veteran.  She 
has argued various theories in support of her claim, both in 
writing and at her hearing before the Board.  In her 
substantive appeal, the appellant argued that although they 
were separated at the time of the veteran's death, she was 
still legally married to the veteran since no judgment for 
divorce had been filed.  She stated that they were, in fact, 
trying to work out a reconciliation.  At her hearing before 
the Board, the appellant asserted that she and her husband 
had not entered into the divorce decree that has been 
produced.  She theorizes that it was the veteran's girlfriend 
who may have filed the documents showing that the appellant 
and the veteran were divorced.  The appellant claims that she 
should be considered his "surviving spouse" and awarded 
survivor benefits on that basis.  

Under the applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death.  38 
U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Dependency and 
indemnity compensation (DIC) is a payment made by the VA to a 
surviving spouse, child or parent because of a service-
connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  It appears 
that the benefits sought in this case are DIC.

Except as provided in Section 3.52, "surviving spouse" means 
a person of the opposite sex whose marriage to the veteran 
meets the requirements of Section 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and:  
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
(2) except as provided in Sec. 3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50.

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The relevant facts in this case are not in dispute.  There is 
of record a Certificate of Marriage that shows that the 
veteran and the appellant were married on March 5, 1983 in 
the State of California.  There is also of record a copy of a 
Notice of Entry of Judgment for the Dissolution of Marriage - 
Status Only - filed in the Superior Court of California, 
County of San Diego, on July 19, 1999, that shows that the 
marriage between the veteran and the appellant was terminated 
on November 20, 1998.  The document indicates that the 
appellant was the petitioner who filed for the divorce, and 
that the petitioner was present in court on the date that the 
default or uncontested proceeding was heard.  The document is 
signed by the presiding Judge of the Superior Court and the 
Deputy Clerk of the court.  

There is of record a Certificate of Death from the County of 
San Diego, State of California, signed by the Registrar of 
Vital Records, that documents the veteran's death on July [redacted], 
1999.  This Certificate reflects that the veteran was 
divorced at the time of his death, with no surviving spouse 
listed.  The informant listed on the certificate was stated 
to have been the veteran's son. 

There is of record an Affidavit to Amend a Record, signed by 
the appellant and the appellant's son, dated in November 
1999, requesting the amendment of the veteran's Certificate 
of Death, to show that the veteran was not divorced at the 
time of his death, but was married to the appellant.  There 
was no signature or date of acceptance in the spaces on the 
affidavit designated for the signature and date of acceptance 
of the local registrar.  

Although disputed by the appellant, the relevant facts of 
this case are a matter of record, and essentially 
uncontroverted by the documentary evidence.  The only 
evidence contradicting the documentary record are statements 
of the appellant herself.  The record shows that the 
appellant and the veteran were married in March 1983 and 
divorced in November 1998.  At the time of the veteran's 
death in July 1999, the appellant and the veteran were 
divorced.  Accordingly, she is not the surviving spouse of 
the veteran.  The term "surviving spouse" means a person of 
the opposite sex who was the spouse of a veteran at the time 
of the veteran's death (and meets the requirements of 38 
C.F.R. § 3.1(j)), and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse).  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

The applicable laws and regulations clearly require that the 
parties be lawfully married at the time of a veteran's death 
for the appellant to be considered a surviving spouse.  
Accordingly, since the appellant does not meet the definition 
of a surviving spouse under the provisions of 38 C.F.R. § 
3.50, the claim must be denied.

The appellant has submitted evidence and argument pertaining 
to the basis for her separation and divorce from the veteran 
in 1998 in an apparent attempt to show that they were in the 
process of reconciliation.  The appellant's arguments in this 
regard are clearly irrelevant to the issue considered herein.  
It is significant to note that one of the documents that she 
submitted following the February 2005 hearing before the 
Board, ostensibly in support of her claim, was the decree of 
divorce that documents the dissolution of her marriage to the 
veteran.  Essentially, the appellant and the veteran had been 
divorced for over six months at the time of the veteran's 
death, and it is that fact that is controlling in this case.

Moreover, the appellant has provided no evidence that would 
suggest that she had either remarried the veteran or that a 
marriage between them should be deemed valid, subsequent to 
her divorce from the veteran in November 1998.  Thus, the 
provisions of 38 C.F.R. § 3.352 (2004) are inapplicable to 
this case.  

The Board appreciates and is sympathetic to the difficult 
situation that was faced by the appellant as she had outlined 
in her hearing before the Board in February 2005.  The record 
is clear, however, that the appellant and the veteran had 
been divorced at the time of his death, and other than her 
assertions, there is no evidence that she was the surviving 
spouse.  The Board concludes that the appellant has failed to 
submit credible and persuasive evidence demonstrating that 
she is the surviving spouse of the veteran.  As such, the 
claim for entitlement to VA recognition as the surviving 
spouse of the veteran is denied due to the lack of 
entitlement under VA law.  38 U.S.C.A. §§ 101(3); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

Whether the Appellant is a Proper Claimant for
Service connection for the Cause of the Veteran's Death

As determined above, the appellant does not meet the criteria 
for recognition as surviving spouse of the veteran for 
purposes of VA death benefits.  Thus, the appellant is not 
established as a proper claimant, and the claim can proceed 
no further.  

Although the appellant indicated upon filing her claim that 
the veteran's granddaughter should also be entitled to VA 
death benefits, there is no evidence that the veteran had 
adopted his granddaughter, or that he had any other eligible 
child at the time of his death.  Further, the appellant has 
not alleged, nor is there any evidence to suggest that she 
had incurred any expenditures for the burial of the veteran.  

Thus, the Board concludes that there has been received no 
evidence that could establish the appellant as a proper 
claimant for any other purpose, including as a guardian or 
custodian (i.e., reimbursement for burial expenses; death 
benefits for any lawful child of the veteran under the age of 
18; death benefits for any lawful child of the veteran found 
to be a helpless child).  

It is concluded that a claim of entitlement to service 
connection for the cause of the veteran's death has not been 
received from a proper claimant.  Without a proper claimant 
as to the issue of entitlement to service connection for the 
cause of the veteran's death, the Board is without 
jurisdiction, and has no other recourse but to dismiss that 
claim.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 3.50, 
3.206.  Accordingly, the claim of entitlement to service 
connection for the cause of the veteran's death is dismissed 
without prejudice to any other party who may in the future be 
established as a proper claimant..

	(CONTINUED ON NEXT PAGE)





ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.  The benefits sought on 
appeal are denied.

The claim of entitlement to service connection for the cause 
of the veteran's death is dismissed without prejudice.  




	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


